                                                                         \


                                                                                              Kill |'"p;

                                   IN THE SUPERIOR COURT FOR THE STATE OF


                                        THIRD JUDICIAL DISTRICT AT ANCHORA&P HAR Zl PH                       59
                                                     '                            swrK-Of
                                                                                      GY~
                  MICHELE WAETJEN,                         )                                "IgOTTCLERK

                                                           )
                                        Plaintiff,         )
                                                           )
                  vs.                                      )
                                                           )            CIVIL COMPLAINT
                  SYSCO ALASKA, INC.,                      )
                  An Alaska Corporation,                   )
                                                           )
                                                           )      Case No. 3AN-20- Off <o& 3               CIV.
                                        Defendant.




                           Comes now the plaintiff, MICHELE WAETJEN, by and through her attorney,


                  Joe P. Josephson, Alaska Bar number 6102018, of Josephson Law Offices, LLC, 912


                  West Sixth Avenue, Anchorage, Alaska 99501, and for her complaint against the


                  defendant, SYSCO ALASKA, INC., alleges as follows:


                                 PART ONE. General Allegations Applicable to Each Claim for Relief.

u
J           ?           1. Plaintiff MICHELE WAETJEN is a resident and inhabitant of the State of
  r-

CO          v->

H          _ o
U      g o vi,
                  Alaska, at Anchorage, Until on or about February 25, 2020, she was a long
e *
fa s   >    ^
O d < & O
> * * a a,        standing employee of the defendant SYSCO ALASKA, INC., and its corporate
| |'w
o ^ 2 -S S3       predecessor, with the responsibility and task of managing and preparing
s
04          r^
            CN
(3                payments of the defendant's accounts payable.
CO
            o
o
)-5
            o\




                                                                             EXHIBIT A
                                         Waetjen v. Sysco Alaska, Complaint, page 1
                   Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 1Page
                                                                            of 44 1 of 44
                      2. Defendant SYSCO ALASKA, INC. is a corporation organized under the


                laws of Alaska with its principal offices in Alaska located at 6601 Changepoint


                Drive, Anchorage, Alaska.


                      3. Defendant distributes food and related products and services to


                restaurants, nursing homes, hospitals, hotels, motels, schools, colleges, cruise


                ships, sports parks and summer camps. Defendant also distributes service ware


                and janitorial supplies.


                      4. On or about February 25, 2020, plaintiff was notified by her supervisor,


                Mr. Carl Hofelder, that her position was being eliminated and that her services


                were no longer required.      Accordingly, plaintiff was fired.   As a foreseeable,


                natural, and proximate consequence of the defendant's failure to accommodate


                her reasonable     request for accommodation for her disabilities,         and the


                defendant's abrupt termination of her employment, the plaintiff has suffered


                and continues to suffer loss of income and emotional distress, and her loss of
u
          ?
iJ
          Ph
                income and emotional distress are likely to continue into the future. The extent
GO        IT)




I     So§       and amount of her damages will be proved at trial.
g i
> * % M w
% |K ^                5.   Prior to being fired, plaintiff had received no negative evaluation and

glllS
O ^ CS I K      had not been given any warning, counseling or discipline relating to her
$
W     &<
       J vi
         S
Pi       f-
w        «
Xft      r--
         o
                             Waetjen v. Sysco Alaska, Inc., Complaint, page t
o        ON




                                                                           EXHIBIT A
                Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 2Page
                                                                          of 442 of 44
                          performance of her job tasks and responsibilities, or to her conduct or behavior.


                          Plaintiff was not informed that her work or work product was inadequate or


                          needed to be improved.


                                6. To the contrary, plaintiff was consistently praised and commended for


                          her work and particularly for her accuracy and promptitude in processing the


                          defendant corporation's accounts payable, her major responsibility in the


                          workplace.


                                7.     However, several days before her employment was terminated,


                          plaintiff went to the defendant's "HR" officer and complained, for the first and


                          only time, because her supervisor, Mr. Hofelder, had denied her request for a


                          reasonable accommodation for her physical disability (peripheral neuropathy).


                                8. The only accommodation which plaintiff had requested was that she be


                          permitted to perform her tasks at a desk on the first floor of the defendant's


                          offices in Anchorage, rather than on the second floor.
0
                 ?
                 JJh
                                9. If that request had been granted, it would not have been necessary to
                 m
CO
rvi                  '




I Jii
Ett   cd   >     ^
                         . relocate any other employee or to relocate furniture.
O ^              5
r. £ * <                        10. Accounts payable files would have had to be brought to the first
< am           - S=-
M s tS g)53
£ 8 4?
£ %^ °-                  floor, but the limited quantity of these files, which were already kept in a
®          -12
P-i
                CN

CO                                       Waetjen v. Sysco Alaska, Inc., Complaint, page 3
O               o
                On,
1-5




                                                                                   EXHIBIT A
                         Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 3Page
                                                                                  of 44 3 of 44
                    portable carrier, could have been moved without difficulty or expense.


                           11. Furthermore, the accounts receivable files contained no sensitive or


                    personal information which necessitated that they be kept on an upper floor.


                    Plaintiffs request could have easily been accommodated because desk space, as


                    suggested above in paragraph 9, was available for her use on the first floor, and


                    because in prior years, she had performed the same or similar duties from a first


                    floor location, utilizing files of the same character.


                                  PART TWO. Plaintiffs First Claim for Relief (Retaliation).


                           12. Plaintiff re-alleges and incorporates herein by reference, in this, her


                    First Claim for Relief, each and every allegation set forth in paragraphs 1 through


                    11 above, as if the said paragraphs were expressly reiterated in this, her First


                    Claim for Relief.


                          13. The true reason for her firing by the defendant was in retaliation for


                    her request for a       reasonable accommodation under the Americans With
u
             ?
J                   Disabilities Act, and her communication with the defendant's Human Relations
CO

S     «> s §
r §§£               ("HR") director in order to express her good faith belief that the refusal to allow
% g
>    H Ji 2
        <           her to work from the first floor location was a violation of law, considering her
3 its
%
O
  ^ <N
    ^ -g° wn
          -
                    disabilities and other factors, and her good faith belief that her contact with the
p*
            CS
            £-~-s
CO
                                        Woetjen v. Sysco Alaska, Inc., Complaint, page 4
O           o
            Os




                                                                              EXHIBIT A
                    Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 4Page
                                                                             of 44 4 of 44
               "HR"    director was     protected   conduct.      A good faith    report to    HR of


              discriminatory conduct is "protected activity" as a predicate for a claim of


              retaliation.     See, e.g., Solomon v. Vilsack, Secretory of Agriculture, 763 F.3d 1


              (D.C. Cir. 2014); seeSoygerv. Ricelond Foods, Inc., 753 F.3d 1025 (8th Cir. 2013).


                      14.    Such retaliation was illegal under section 704 of Title VII, which


              protects employees from retaliation for opposing discriminatory or harassing


              practices or for participating in an inquiry into discriminatory practices. See 42


              U.S.C. sec 2000e-3(a).      Equivalent statutory protections against retaliation are


              provided by the Americans With Disabilities Act and the Alaska Human Rights Act


              (see AS 18;80;220(a)(4); see Mohan v. Arctic Catering, Inc., 133 P. 3d 655, 660


              (Alaska 2006).


                      15.    Plaintiffs report to the "HR" director of the defendant was a


              substantial motivation for the defendant's desire to retaliate against her by


              terminating her employment.
u
         ?
hi                            PART THREE:     Plaintiffs Second Claim for Relief (Breach of the
CO
                                              Implied Covenant of Good Faith and Fair Dealing).
§     §s§
&
     1 1^£
o                     16.    Plaintiff re-alleges and incorporates herein by reference, in this, her
> ^ % s a.
^ § % ag                         Waetjen v. Sysco Alaska, Inc., Complaint, page 5

8
        §&
      -Is
        t--
        CN
W
CO
        o
o       ON




                                                                        EXHIBIT A
              Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 5Page
                                                                       of 44 5 of 44
                       Second Claim for Relief, each and every allegation set forth in paragraphs 1


                       through 14 above, as if the said paragraphs were expressly reiterated, in this,


                       her Second Claim for Relief.


                                  17. There exists, in every contract of employment entered into in the


                       State of Alaska, an implied covenant of good faith and fair dealing.


                                  18. Under the implied covenant of good faith and fair dealing, an employer


                       may not terminate an at-will employee, such as plaintiff was, for reasons


                       antithetical to the implied covenant.        The "objective prong" of the implied


                       covenant can be breached by the conduct of the employer which violates public


                       policy, or which fails to act in a manner that a reasonable person would regard


                       as fair.


                              19.         The   defendant's   conduct,   in   terminating   plaintiffs   at-will


                       employment,         under the circumstances above-described, (a) violated public


                       policy and, (b), in addition, was conduct that a reasonable person would regard
u
                  ?
J                      as unfair.
t/T               «n

w             _ ©
y        a S                  20. For either or both of the reasons set forth in the preceding paragraph,
      £ S g} cs


                       the defendant, in terminating plaintiffs employment, violated the implied
3 Us?
O
              fr
        <N -g m
XT)     «-<   «   zZ
                       covenant of good faith and fair dealing in force in Alaska.
p
A*                i>
                  CN
W
                                        Waetken v. Sysco Alaska, Inc., Complaint, page 6
o                 O
                  On
>-3




                                                                                 EXHIBIT A
                       Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 6Page
                                                                                of 44 6 of 44
                                PART FOUR. Claim Under the Americans With Disabilities Act.


                        21.    Plaintiff re-alleges each and every allegation set forth above in


                 paragraphs 1 through 20, as if the same were expressly restated in this, her


                 Third Claim for Relief.


                       22.     Plaintiff,   at   all   times   relevant,   has suffered    from   peripheral


                 neuropathy, which causes her intermittent numbness and pain in her hands,


                 legs, and feet.    Peripheral neuropathy is a disability within the meaning of the


                 Americans with Disabilities Act.


                       23.    In seeking to work in a first-floor office location, instead of in a higher


                 floor, plaintiff was seeking a reasonable accommodation.                In refusing to make


                 the   particular    requested         accommodation,       and   then     terminating   her


                 employment, and in failing to engage in an interactive process, the defendant-


                 employer violated the plaintiffs rights to reasonable accommodation under the


                 Americans with Disabilities Act.
U
J          3
           fe.         24.    Plaintiff is entitled to recover damages for past, present and future
           IT)
00         *o




a ssi            lost earnings, and for emotional distress, under the Americans With Disabilities
&O J^ If
      < & !
          S
^          ^
r.     <         Act (as well as because of her other claims for relief pled or referenced above.


8 ' -Us
CO
           o
                                   Waetjen v. Sysco Alaska, Inc., Complaint, page 7
O          a.




                                                                           EXHIBIT A
                 Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 7Page
                                                                          of 44 7 of 44
                                                                                  . /"""-
                                                                                   I



                                           PART FIVE: Claim under Alaska Human Rights Commission.


                                     25.     Plaintiff re-alleges, and incorporates by reference, each and every


                               allegation set forth above, as if the same were expressly reiterated herein, n this,


                               her Fourth Claim for Relief.


                                     26.     It is the public policy of Alaska, as made manifest by AS 18.80.200(b)


                               "to encourage physically. . . disabled persons to participate fully in the social and


                               economic life of the state and to engage in remunerative employment."


                                     27. Under AS 18.80.220(a)(4) it is unlawful for an employer "to discharge,


                               Expel, or otherwise discriminate against a person because the person has


                               opposed any practices forbidden under AS 18.80.200 - 18.80. 280 [the Alaska


                               Human Rights Act] or because the person has filed a complaint, testified or


                               assisted in a proceeding under this chapter."


                                     28.    Both in failing to provide the reasonable accommodation sought by


                               the plaintiff, a disabled person, and in terminating her employment shortly after

0
i-i
                         pin
                               she complained to the "HR" director about the defendant's refusal to provide
                         in
CO                       in



u                   o S
                               the requested reasonable accommodation, the defendant behaved in a manner
P *
r-r ,   Jr»   -».   ON    _

0 ^ c 3 S
S>- * t3 53 S-
                               contrary to, and inconsistent with, the Alaska Human Rights Act, and so caused
< a M
!T s &
°             -12              the plaintiff to suffer economic damages     and emotional distress.
1 "<2                    CN
W
CO
                         o
                                              Waetjen v. Sysco Alaska, Inc., Complaint, page 8
o                        On




                                                                                         EXHIBIT A
                               Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 8Page
                                                                                        of 44 8 of 44
                                                                      o

                         29. Plaintiffs economic damages and emotional distress are continuing in


                   nature, and their nature and extent will be proved at trial.


                         WHEREFORE, plaintiff prays for the recovery of damages from the


                   defendant, (a) for her loss of past, present, and future income, and (b) for her


                   past, present and future emotional distress, and (c) for the recovery of her costs


                   and attorney fees incurred in this action, and (d) for such other, further or


                   different relief as the Court or Jury may find just and proper.


                         DATED at Anchorage, Alaska, this 27th day of March, 2020.




                                                   'Ke P. Josephson
                                                    Alaska Bar number 6102018
                                                    Josephson Law Offices, LLC
                                                    912 West 6th Avenue
                                                    Anchorage, Alaska 99501
                                                    Tel. (907) 276-0151
                                                    Facsimile (907) 276-0155
                                                    joepjosephson@gmail.com




o
             ?
             IT)
CO
[VJ          •—<



a       !§!
      £ 8 g; <n
o
> * % s a.

^ If §>£
5
O
  ^£   §r
   cN -g ^
CO     ^

             r-
             CN
w
CO
             o
                                Waetjen v. Sysco Alaska, Inc.,   Complaint, page 9
O            0,
>-5




                                                                             EXHIBIT A
                   Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 9Page
                                                                            of 44 9 of 44
 F.rom: jt>ejlaw@gmail.com                                               FILED in the TRIAL COURTS
 To: ANC_civil@akcourts.us                                             STATE OF ALASKA, THIRD DISTRICT
 Subject: 3AN-20-05682 CI First Amended Civil Complaint
 Date; 4/27/2020 1:13:12 PM
                                                                                APR 2 7 2M)

                                                                           Clerk of the Trial Courts
                                                                      By
                                                                                                 Deputv             |

                                  IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                       THIRD JUDICIAL DISTRICT AT ANCHORAGE
                                                                                                                   I

                    MICHELE WAETJEN,                )
                                                                                                                I
                                                    )
                          Plaintiff,                                                                            I
                                                    )
                                                    )                                                           J
                     v.                             )             FIRST AMENDED

                                                    )             CIVIL COMPLAINT
                    SYSCO ALASKA, INC.,             )
                    an Alaska corporation,                                                                    • i
                                                    )
                                                    )                                                            J
                          Defendant.                )      Case No. 3AN-20-05682 CIV.                           I)
                                                    )                                                           \
                                                                                                                \
                                                                                                               I
                          Comes now the plaintiff, MICHELE WAETJEN, by and through her attorney,
                                                                                                               \
                                                                                                               I
                    Joe P. Josephson, Alaska Bar number 6102018, of Josephson Law Offices, LLC,


                    9T2 West Sixth Avenue, Anchorage, Alaska 99501, and for her First Amended


                    Civil Complaint against the defendant, SYSCO ALASKA, INC., alleges as follows:             .1
                                                                                                               3

                             PART ONE. General Allegations Applicable to Each Claim for Relief.
                                                                                                          .




                          1. Plaintiff MICHELE WAETJEN is a resident and inhabitant of the State of


 er
             IT    Alaska, at Anchorage. Until on or about February 25, 2020, she was a long
 d
<*2
                   standing .employee of the defendant SYSCO ALASKA, INC., and its corporate

Ejisi
G *
> « -B
    3 -3<8   »     predecessor, with the responsibility and task of managing and              preparing

3 is tfg           payments of the defendant's accounts payable.


1
M            R
CO           P
o            g •
»?


                                                              D
                                                                               EXHIBIT A
                                                                            Page
                   Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 10     10 of 44
                                                                              of 44
                                                                                                                    s
                                                                                                                    I
                                                                                                                    I
                                                                                                                    5
                         2. Defendant SYSCO ALASKA, INC. is a corporation organized under the I

                  laws of Alaska with its principal offices in Alaska located at 6601 Changepoint
                                                                                                                    t
                                                                                                                    X
                  Drive, Anchorage, Alaska.                                                                         I


                         3. Defendant distributes food and related products and services to j?

                                                                                                                i
                                                                                                                t
                  restaurants, nursing homes, hospitals, hotels, motels, schools, colleges, cruise j

                                                 '
                  ships, sports parks and summer camps. Defendant also distributes service ware »
                                                                                                I

                  and janitorial supplies.


                        4. On or about February 12, 2020, plaintiff was notified by her supervisor, 1
                                                                                                                ?

                 Mr. Carl Hofelder, that her position was being eliminated and that her services            1

                 were no longer required. Accordingly, plaintiff was fired.                                 !
                                                                                      As a foreseeable, f
                                                                                                            J
                                                                                                            t
                 natural, and proximate consequence of the defendant's failure to accommodate t
                                                                                              I
                                                                                                            1
                 her reasonable request for accommodation for her disabilities,                and the l!
                   "                '                  '                                                    I
                 defendant's abrupt termination of her employment, the plaintiff has suffered               I
                                                                                              I
                                                 .                         .
                 and continues to suffer loss of income and emotional distress, and her loss
                                                                                                            j
                                                                                             of |
 u
           3
                 income and emotional distress are likely to continue into the future. The
           V)
                                                                                           extent
 zn                             '
                                                                 *
                                                                                                    /




I *!!£          and amount of her damages will be proved at trial.


                       5. Prior to being fired, plaintiff had received no negative evaluation and
3 Ills
lsSi:           had not been given any warning, counseling or discipline relating to her

P«t   .   T"
          <s                                                                                            :


w         P               Waetjen v. Sysco Alaska, Inc., First Amended Complaint, page 2
O         £
*9




                                                                            EXHIBIT A
                                                                         Page
                Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 11     11 of 44
                                                                           of 44
                                                                                                                   i




                                                                                                                   I
                                                                                                                   i
                                                                                                                   4
                performance of her job tasks and responsibilities, or to her conduct or behavior.
                                                                                                  I

                Plaintiff was not informed that her work or work product was inadequate
                                                                                        or


                needed to be improved.
                                                                                                               I
                                                                                                               1
                      6. To the contrary, plaintiff was consistently praised and commended for |


                her work and particularly for her accuracy and promptitude in processing the                   |
                                                                             '                                 *

                defendant corporation's accounts payable, her major responsibility in the
                                                                                          }'
                                                                                             -                 I

               workplace.                                                                                      t
                                                                                                           1
                                                                                                           t
                                                                                                           i

                      7.   However, several days before her employment was terminated,


               plaintiff went to the defendant's "HR" officer and complained/for the first and f           1
                                                                                                           I
               only time, because her supervisor, Mr. Hofelder, had denied her request for a |

               reasonable accommodation for her physical disability (peripheral neuropathy).
                                                                                                           1
                                                                                                           i
               (In addition to peripheral neuropathy in he legs and feet, has at a II times relevant

                                                                                                           \
               had borderline diabetes and chronic high blood pressure).                                   \


0
                     8. The only accommodation which plaintiff had requested was that she be
        V)
GO      V")




islli
0^<|o
              permitted to perform her tasks at a desk on the first floor of the defendant's

> * •§ % &
              offices in Anchorage,. rather than on the second floor.
%
                    9. If that request had been granted, it would not have been necessary to

P*    . £
                            Waetjen v. Sysco Alaska, Inc., First Amended Complaint, page 3
CO      P
O



                                                                          EXHIBIT A                    I
                                                                       Page
              Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 12     12 of 44
                                                                         of 44
                                                                                                            I
                                                                                                            I

                                                                                                            1
                                                                                                            f
                   relocate any other employee or to relocate furniture.


                          10. Accounts payable files would have had to be brought to the first floor,


                   but the limited quantity of these files, which were already kept in a portable


                  carrier, could have been moved without difficulty or expense.                         I
                         11. Furthermore, the accounts receivable files contained no sensitive
                                                                                               or
                                                                                                        !
                                                                                                        \
                  personal information which necessitated that they be kept on an . upper
                                                                                          floor,        i
                                                                                                        f
                  Plaintiffs request could have easily been accommodated because desk space,
                                                                                             as

                  suggested above in paragraph 9, was available for her use on the first floor, and I

                  because in prior years, she had performed the same or similar duties from
                                                                                            a first


                  floor location, utilizing files of the same character.


                               PART TWO. Plaintiff's First Claim for Relief (Retaliation).


                        12. Plaintiff re-alleges and incorporates herein by reference, in this, her


                 First Claim far Relief, each and every allegation set forth in paragraphs 1 through


                 11 above, as if the said paragraphs were expressly reiterated in this, her
                                                                                            First
  0
 "J    •     8   Claim for Relief.
  hJ
            in




                       13; The true reason for her firing by the defendant was in retaliation
                                                                                              for
 n i! &ed P
          01
 ^ 11-< ~        her request for a reasonable accommodation under the Americans
                                                                                With
 < I" r-
 3 I i is
                 Disabilities Act, and her communication with the defendant's Human Relation
 8 -Is                                                                                       s
 P-<       r-
           <N
' N                           Waetken v. Sysco Alaska, Inc., First Amended Complaint, page 4
 7:        P
 O         o
           Os,
 "9



                                                                             EXHIBIT A
                                                                          Page
                 Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 13     13 of 44
                                                                            of 44
                                                                                                                     J
                                                                                                                     ]




               ("HR") director in order to express her good faith belief                                             t
                                                                         that the refusal to allow

               her to work from the first floor location was a violation of law,                                     f
                                                                                 considering her                     j

               disabilities and other factors, and her good faith belief
                                                                         that her contact with the

              "HR" director was         protected conduct.          A   good   faith   report to   HR   of

              discriminatory conduct is "protected activity" as a
                                                                  predicate for a claim of

              retaliation.     See, e.g., Solomon v. Vilsack, Secretary of Agriculture,                          I
                                                                                        763 F.3d 1

              (D.C. Cir. 2014); seeSaygerv. Riceland Foods, Inc., 753
                                                                      F.3d 1025 (8th Cir. 2013). Ij


                    14.      Such retaliation was illegal under section 704 of Title
                                                                                     VII, which |

              protects employees from retaliation for opposing discriminatory or harassing j
                                                            .
              practices or for participating in an inquiry into discrim                           f
                                                                        inatory practices. See 42 j
                                                                                                             f

              U.S.C. sec 2000e-3(a). Equivalent statutory protections agains
                                                                             t retaliation are \            1
             provided by the Americans With Disabilities Act and the Alaska
                                                                                                            I
                                                                            Human Rights Act

             (see AS 18;80;220(a)(4); see Mahan v. Arctic Catering, Inc.,                                   5
                                                                          133 P. 3d 655, 660

             (Alaska 2006).

  u
         ?
                   15.       Plaintiff's report to the "HR" director of the defendant
        vn
                                                                                      was a
- CW
 W

 e 1^1
 El
             substantial motivation for the defendant's desire to
                                                                  retaliate against her by


 £l111
    i        terminating her employment.
 a ii II
 2<sfs
 ft-
        cs
W
.G& .
o       o
H-3                       Woeijen v. Syscp Alaska, Inc., First Amended Complaint,
                                                                                  page 5

                                                                         EXHIBIT A
                                                                      Page44
             Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 14 of 14 of 44
                                                                                                        I
                                                                                                                                  1




                                                                                                                              I
                          PART THREE:        Plaintiff's Second Claim for Relief (Breach of the
                                             Implied Covenant of Good Faith and Fair Dealing).


                          16.    Plaintiff re-alleges and incorporates herein by reference, in this, his                     it

                   Second Claim for Relief, each and every allegation set forth in paragra
                                                                                           phs 1 ]

                   through 15 above, as if the said paragraphs were expressly reiterated, in
                                                                                             this, her

                  Second Claim for Relief.


                          17. There exists, in every contract of employment entered into in the


                  State of Alaska, an implied covenant of good faith and fair dealing.
                                                                                                                         I
                         18.     Under the implied covenant of good faith and fair dealing, an


                  employer may not terminate an at-will employee, such as plaintiff was, for
                                                                                             I

                  reasons antithetical to the implied covenant.              The "objective prong" of the

                                                                                                                         :
                  implied covenant can be breached by the conduct of the employer which
                                                                                        violates

                  public policy, or which fails to act in a manner that a reasonable person
                                                                                            would

                  regard as fair.

0
           ?            19.         The    defendant's    conduct,     in   terminating       plaintiffs   at-will
     •<    <r>
GO

S         — O
                 employment, under the circumstances above-described, (a) violated public f
& I Iis-
£     S «
O d <3 o
>   € M &        policy and, (b), in addition, was conduct that a reasonable person would
r* £•- <                                                                                  regard
^ o 1 f>£
                 as unfair.

S "is
                               Woetken v. Sysco Alaska, inc., First Amended Complaint, p. 6
co         P
O



                                                                             EXHIBIT A
                                                                          Page
                 Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 15     15 of 44
                                                                            of 44
                                                                                                                     7
                                                                                                                            V




                                                                                                                           s



                       20. For either or both of the reasons set forth in ' he preceding paragraph
                                                                                            i:
                 the defendant, in terminating plaintiff's employment, violated the implied
                                                                                            :
                                                                                                                       |

                 covenant of good faith and fair dealing in force in Alaska.

                                                                                                                       I
                              PART FOUR. Claim Under the Americans With Disabilities Act.                              I
                                                                                                                       !•*•

                       21.   Plaintiff re-alleges each and every allegation Set forth above in


                paragraphs 1 through 20, as if the same were expressly restated in this,
                                                                                         her

                Third Claim for Relief.
                                                                                                                        i
                                                                                                                        ;



                      22.     Plaintiff, at all times relevant,        has suffered from      peripheral
                                                                              r


                neuropathy, which causes her intermittent numbness and pain 'in her
                                                                                    hands,

                legs, and feet. Peripheral neuropathy is a disability withjn the meaning of
                                                                                            the

               Americans with Disabilities Act.          (Plaintiff also has other chronic physical


               ailments as stated, supra, in paragraph 7).
                                                                                                                       ?
                      23. in seeking to work in a first-floor office location, instead of in a htgher
                                                                                                                       ?
               floor, plaintiff was seeking a reasonable accommodation.              In refusing to make
u
n2         ?   the   particular    requested
.J                                               accommodation,        and    then     terminating           her
          v>


W        _ S
M    | 8 £     employment, and in failing to engage in an interactive process, the defenda
                                                                                           nt-
I I If 2.
               employer violated the plaintiffs rights to reasonable accommodation under
§                                                                                        the
j c t;


               Americans with Disabilities Act.

          <N
                             Woetjen v. Sysco Alaska, Inc., First Amended Complaint, p. 7
          R
O         §,                                                                                         r   '




                                                                           EXHIBIT A                               V
                                                                        Page44
               Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 16 of 16 of 44
                                                                                                                            :
                                                                                                                    ;!
                                                                                                                    i


                              24.   Plaintiff is entitled to recover damages for past, prese
                                                                                             nt and future

                       lost earnings, and for emotional distress, under the Ameri
                                                                                  cans With Disabilities 1

                       Act (as well as because of her other claims for relief pied
                                                                                   or referenced above.

                                  PART FIVE: Claim under Alaska Human Rights Comm
                                                                                                                II
                                                                                  ission.
                                                                                                                        f

                             25.    Plaintiff re-alleges, and incorporates , by reference, each
                                                                                                and every I

                                                                            '                       ' i
                       allegation set forth above,    in paragraphs 1 through 24, as if the same were t

                                                                                                                    \
                      expressly reiterated herein, n this, her Fourth Claim for Relief.                             j
                            26.     It is the public policy of Alaska, as made manifest by AS 18.80
                                                                                                    .200(b) |
                                                                                                                1
                                                                                                                L




                                                                                    fully in the social and |}
                      "to encourage physically. . . disabled persons to participate

                                                                                                            ,!
                      economic life of the state and to engage in remunerativ                                   £
                                                                              e employment."                'I
                                                                                                                i

                            27. Under AS 18.80.220(a)(4) it is unlawful for an emplo
                                                                                                            'f
                                                                                     yer "to discharge, f

                      Expel, or otherwise discriminate against a person becau                   '4
                                                                              se the person has

                      opposed any practices forbidden under AS 18.80.200 -
                                                                           18^80. 280 [the Alaska )
                                                                                                            I
                     Human Rights Act] or because the person has filed a complaint, testified or I
 u

 J
               ?
               V-)
                     assisted in a proceeding under this chapter."                                          i
               in

 13\
 *•
 y        ^
              w o
               ^           28. Both in failing to provide the reasonable accommodation
                                                                                                            I
                                                                                       sought by 1

              IS     the plaintiff, a disabled person, and in terminating her
I I'l '5a(~.
J      c to    .«
                                                                              employment shortly after

sislfe
g
                     she complained to the "HR" director about the defen
                                                                         dant's refusal to provide


                              Waetjen v. Sysco Alaska, Inc., First Amended Complaint,
                                                                                      p. 8
o              g
•"9



                                                                                 EXHIBIT A
                                                                              Page44
                     Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 17 of 17 of 44
                                                                                                                                i




                       the requested reasonable accommodation/the defen
                                                                        dant behaved in a manner

                      contrary to, and inconsistent with, the Alaska Huma
                                                                          n Rights Act, and so caused


                      the plaintiff to suffer economic damages          and emotional distress.                             1

                             29. Plaintiffs economic damages and emotional
                                                                           distress are continuing in

                      nature, and their nature and extent will be proved at
                                                                            trial. Plaintiffs economic

                      damages    and    emotional     distress    are   heightened     by       her   having   spent

                      approximately 16 years        performing the same and             similar tasks for the 1
                                                                                                                       t:
                     defendant's corporate predecessor in Alaska (DiTo
                                                                       maso's Fruits & Vegetables),

                     And her physical need for reasonable accommodation
                                                                        in the workpace.

                            WHEREFORE, plaintiff prays for the recovery of dama
                                                                                ges from the                           ?

                     defendant, (a) for her loss of past, present, and future                         i
                                                                              income, and (b) for her f

                     past, present and future emotional distress, and (c) for                           f
                                                                              the recovery of her costs |

                     and attorney fees incurred in this action, and (d)                                            i
                                                                        for such other, further or

                     different relief as the Court or Jury may find just and
                                                                             proper.

    y         ?            DATED at Anchorage, Alaska, this 25th day of April,
    d         &
              «/n
                                                                               2020.
    W


•   u    -S3
    g B isa                                              Joe P. Josephson, Alaska Bar #6102018
    l«|ii                                                Josephson Law Offices, LLC
    %        J®
    ^ i'B i£                                             912 West 6th Avenue
    o « cs-g £                                           Anchorage, Alaska 99501
    S    s   3                                           Tel. (907) 276-0151/Fax (907) 276-0155
             £
                                Waetjen v. Sysco Alaska, Inc., First Amended Comp
    in                                                                            laint, p. 9
    O
             %

                                                                                EXHIBIT A
                                                                             Page44
                    Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 18 of 18 of 44
                       IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                              THIRD JUDICIAL DISTRICT AT ANCHORAGE


                 MICHELE WAETJEN,                  )
                                                   )
                        Plaintiff,                 )
                                                   )
                  v.                               )
                                                   )
                 SYSCO ALASKA, INC.,               )
                 an Alaska corporation,            )
                                                   )
                        Defendant.                 )             Case No. 3 AN-20-05682 CI
                                                   ).


                               MOTION FOR LEAVE TO AMEND COMPLAINT


                        Plaintiff, MICHELE WAETJEN, by and through her undersigned attorney

                 and pursuant to Alaska Rule of Civil Procedure 15, for leave to file and serve the

                 attached proposed Second Amended Complaint, in which SYSCO SEATTLE, INC.


                 is identified as the party defendant. Hence, plaintiff moves also that the Superior

                 Court accept the amended pleading. This Motion is Supported by the Rejection of


                 Service of Process received by the undersigned office on April 6, 2020. (See
u
J           3
^                Attached.)
           »o
flQ        <r>




g- IP                   DATED at Anchorage, Alaska, this       /       day of May, 2020.
O d < U &
      13
£     -13s5,
                                                                   (
                                                                   oe P. Josephson
r
P*
   Mi      r~-                                                     Alaska Bar No. 6102018
           <N
W
OS         P
           O

§                Waetjen v. Sysco Alaska, Inc.
                 3 AN-20-05682 CI
                 Motion for Leave to Amend Complaint                           EXHIBIT A
                         of 2
                 Page 13:20-cv-00124-SLG
                 Case                       Document 2-1 Filed 06/02/20 Page Page
                                                                             19 of 19
                                                                                   44 of 44
                                                                                                                                          null
                                                                                                    Transmittal Number: 21354411

CO
 CSC
                                                                                                                  VC-..I.V'


Rejection of Service of Process                                                                 j
                                                                                                f
                                                                                                                                i' JL#

Return to Sender Information:
                                                                                            5
                                                                                             f
                                                                                                                APIi o 6 mo
                                                                                            I
Joe P. Josephson null
Josephson Law Offices, LLC                                                                          -   -   .




912 West 6th Avenue
Anchorage, AK 99501



Date:                                      03/31/2020
Party Served:                              Sysco Alaska, Inc.
Jurisdiction Served:                       AK
Method Served:                             Certified Mail   ,
Title of Action:                           Michele Waetjen vs. Sysco Alaska, Inc.
Case/Reference No:                         20-5682CI



The service of process received for the party served, as listed above, cannot be forwarded to the intended party for one of
the reasons listed below:


          • Agent - According to our records and the records at the Secretary of State, or other appropriate state agency,

            we are not the registered agent for the company you are trying to serve or the status of the entity is no longer
            active.

          • Name - Because two or more companies can have very similar names, the name of the company to which
            Service of process is directed MUST BE IDENTICAL to the company name on file with the Secretary of State or
            other appropriate state agency.

          • Resignation - CSC has resigned as the registered agent for the company being served.


Or the entity served is inactive at the state for one of the reasons listed below:


          • Withdrawn
          • Surrendered
          • Merged Out of Existence
          • Dissolved
          • Revoked


It is your responsibility to verify this information with the Secretary of State or other appropriate state agency.

Our customer records are confidential. We do not release any information related to our customers, agent representation
or service of process received. Please contact the Secretary of State or other appropriate agency for more information.

 For an electronic copy of the identified service of process, send your request by e-mail to sop@cscglobal.com. Please
 include the transmittal number located in the upper right-hand corner of this letter.




                                       251 Little Falls Drive, Wilmington, Delaware 19808-1674
                                                (888) 690-2882 | sop@cscglobal.com

                                                                      EXHIBIT A
            Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page Page
                                                                    20 of 20
                                                                          44 of 44
                                                                                                                              Attachment         [
                                                                                                                              Page       j_ of _[
                               IN THE SUPERIOR COURT FOR THE STATE OF ALASKA


                                       THIRD JUDICIAL DISTRICT AT ANCHORAGE


                   MICHELE WAETJEN,                    )
                                                       )
                          Plaintiff,                   )
                                                       )
                    v.
                                                       )
                                                       )
                   SYSCO SEATTLE, INC.,                )
                   an Alaska corporation,              )
                                                       )
                          Defendant.                   )                 Case No. 3AN-20-05682 CI


                         ORDER GRANTING MOTION FOR LEAVE TO AMEND COMPLAINT


                          The Court having received Plaintiff MICHELE WAETJEN' s Motion for Leave to


                  Amend Complaint, and having considered same and any opposition and reply thereto and


                   the court being fully advised:


                          1)     The Plaintiff s Motion is GRANTED;


                          2)     Plaintiff s Second Amended Civil Complaint is accepted in accordance with


                          Alaska Rule of Civil Procedure 15.


u
J            ?
             &
J
             >n
50                        DATED this          day of
W                                                                   , 2020.
         r-« O
u        O   \Q



i§> a
O ^ < | ©
5 S.-S5
<! a m    -o
* I B §>£                                                  Andrew Guidi
                                                            Superior Court Judge

P*
w
c»           p
             o
O            Ch




                                                                            EXHIBIT A
                  Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page Page
                                                                          21 of 21
                                                                                44 of 44
                              IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                                   THIRD JUDICIAL DISTRICT AT ANCHORAGE


             MICHELE WAETJEN,                  )
                                               )
                     Plaintiff,                )
                                               )
              v.                               )           SECOND AMENDED

                                               )           CIVIL COMPLAINT

             SYSCO SEATTLE, INC.,              )
             an Alaska corporation,            )
                                               )
                     Defendant.                )                 Case No. 3AN-20-05682 CI




                     Comes now the plaintiff, MICHELE WAETJEN, by and through              her


              undersigned attorney, and for her Second Amended Civil Complaint against the


              defendant, SYSCO SEATTLE, INC., alleges as follows:


                         PART ONE. General Allegations Applicable to Each Claim for Relief.


                      1. Plaintiff MICHELE WAETJEN is a resident and inhabitant of the State of


              Alaska, at Anchorage. Until on or about February 25, 2020, she was a long


              standing employee of the defendant SYSCO ALASKA, INC., and its corporate
        ?
<zT
w      _ s    predecessor, with the responsibility and task of managing and preparing
a     ss3
ijf   15.
O ^ < J3 5    payments of the defendant's accounts payable.
?ll!a
3 II §>£
j§ S4s
        (N
W
go      P
        ©
        Ch    Waetjen v. Sysco Seattle, Inc.
              3AN-20-05682 CI
              Second Amended Civil Complaint                            EXHIBIT A
                   1 of 9        .
              Page 3:20-cv-00124-SLG
             Case                    Document 2-1 Filed 06/02/20 Page Page
                                                                      22 of 22
                                                                            44 of 44
                           2. Defendant SYSCO SEATTLE, INC. is a corporation organized under the


                   laws of Alaska with its principal offices in Alaska located at 6601 Changepoint


                   Drive, Anchorage, Alaska.


                           3. Defendant distributes food and related products and services to


                   restaurants, nursing homes, hospitals, hotels, motels, schools, colleges, cruise


                   ships, sports parks and summer camps. Defendant also distributes service ware


                   and janitorial supplies.


                           4. On or about February 25, 2020, plaintiff was notified by her supervisor,


                    Mr. Carl Hofelder, that her position was being eliminated and that her services


                    were no longer required.         Accordingly, plaintiff was fired. As a foreseeable,


                    natural, and proximate consequence of the defendant's failure to accommodate


                    her reasonable request for accommodation for her disabilities, and the


                    defendant's abrupt termination of her employment, the plaintiff has suffered


                    and continues to suffer loss of income and emotional distress, and her loss of
o
J         ?
                    income and emotional distress are likely to continue into the future. The extent
50
la}            i


y     s
                    and amount of her damages will be proved at trial.
^!|1r
Sails
> & -a <
| II s?
I
ft*       r-
          CN

OS
          o
O         Q\        Waetjen v. Sysco Seattle, Inc.
>-5

                    3AN-20-05682 CI
                    Second Amended Civil Complaint                            EXHIBIT A
                   Case
                    Page 3:20-cv-00124-SLG
                         2 of 9            Document 2-1 Filed 06/02/20 Page Page
                                                                            23 of 23
                                                                                  44 of 44
                               5. Prior to being fired, plaintiff had received no negative evaluation and


                       had not been given any warning, counseling or discipline relating to her


                       performance of her job tasks and responsibilities, or to her conduct or behavior.


                       Plaintiff was not informed that her work or work product was inadequate or


                       needed to be improved.


                               6. To the contrary, plaintiff was consistently praised and commended for


                       her work and particularly for her accuracy and promptitude in processing the


                       defendant corporation's accounts payable, her major responsibility in the


                       workplace.


                               7.    However, several days before her employment was terminated,


                       plaintiff went to the defendant's "HR" officer and complained, for the first and


                       only time, because her supervisor, Mr. Hofelder, had denied her request for a


                       reasonable accommodation for her physical disability (peripheral neuropathy).


                               8. The only accommodation which plaintiff had requested was that she be
 0
                ?
                Ci*
 jJ                    permitted to perform her tasks at a desk on the first floor of the defendant's
                *n




g is?                  offices in Anchorage, rather than on the second floor.

> * 5 S 0,
                               9. If that request had been granted, it would not have been necessary to
^ Is I?
g %&
O   .
   cs
      Ir
rr\     (   a   i-H
                       relocate any other employee or to relocate furniture.
s
p*              r-~
                <N

co              p
                o
-S              Ch     Waetjen v. Sysco Seattle, Inc.
                       3AN-20-05682 CI
                      , Second Amended Civil Complaint                            EXHIBIT A
                       Page 33:20-cv-00124-SLG
                      Case    of 9             Document 2-1 Filed 06/02/20 Page Page
                                                                                24 of 24
                                                                                      44 of 44
                        10. Accounts payable files would have had to be brought to the first


               , floor, but the limited quantity of these files, which were already kept in a


                portable carrier, could have been moved without difficulty or expense.


                        11. Furthermore, the accounts receivable files contained no sensitive or


                personal information which necessitated that they be kept on an upper floor.


                Plaintiffs request could have easily been accommodated because desk space, as


                suggested above in paragraph 9, was available for her use on the first floor, and


                because in prior years, she had performed the same or similar duties from a first


                floor location, utilizing files of the same character.


                                 PART TWO. Plaintiffs First Claim for Relief (Retaliation).


                        12. Plaintiff re-alleges and incorporates herein by reference, in this, her


                 First Claim for Relief, each and every allegation set forth in paragraphs 1 through


                 11 above, as if the said paragraphs were expressly reiterated in this, her First


                 Claim for Relief.
u
          ?
J
          Ph
                         13. The true reason for her firing by the defendant was in retaliation for
50

U    « o ?
                 her request for a reasonable accommodation under the Americans With
^ J Is"
      O

0 ^ ^ M ©
          CN




                 Disabilities Act, and her communication with the defendant's Human Relations




1 s*3.    r-
U
CO        P
          o
          G\
                 Waetjen v. Sysco Seattle, Inc.
                 3AN-20-05682 CI
                , Second Amended Civil Complaint                          EXHIBIT A
               Case
                Page 3:20-cv-00124-SLG
                     4 of 9        .   Document 2-1 Filed 06/02/20 Page Page
                                                                        25 of 25
                                                                              44 of 44
                   ("HR") director in order to express her good faith belief that the refusal to allow


                   her to work from the first floor location was a violation of law, considering her


                   disabilities and other factors, and her good faith belief that her contact with the


                    "HR"    director     was    protected   conduct.   A   good   faith   report   to   HR   of


                   discriminatory conduct is "protected activity" as a predicate for a claim of


                   retaliation.      See, e.g., Solomon v. Vilsack, Secretary of Agriculture, 763 F.3d 1


                   (D.C. Cir. 2014); see Sayger v. Riceland Foods, Inc., 753 F.3d 1025 (8th Cir. 2013).

                           14.    Such retaliation was illegal under section 704 of Title VII, which


                    protects employees from retaliation for opposing discriminatory or harassing


                    practices or for participating in an inquiry into discriminatory practices. See 42


                    U.S.C. sec 2000e-3(a). Equivalent statutory protections against retaliation are


                    provided by the Americans With Disabilities Act and the Alaska Human Rights Act


                    (see AS 18;80;220(a)(4); see Mahan v. Arctic Catering, Inc., 133 P. 3d 655, 660


                    (Alaska 2006).
 0
             ?
             Eih
J
             in
                           15.    Plaintiffs report to the "HR" director of the defendant was a
V?          in

W      _ o
a                  substantial motivation for the defendant's desire to retaliate against her by
i jf
O
       Os

       M ©
            c5

> a 4 a a.
                   terminating her employment.
5 1 1 as
      g»e
.g.ssjs
I
W           r~;

CO          t-»
            o
O           Os     Waetjen v. Sysco Seattle, Inc.
                   3AN-20-05682 CI
                   , Second Amended Civil Complaint
                                                                               EXHIBIT A
                    Page 53:20-cv-00124-SLG
                   Case    of 9             Document 2-1 Filed 06/02/20 Page Page
                                                                             26 of 26
                                                                                   44 of 44
                                          PART THREE:     Plaintiff's Second Claim for Relief (Breach of the
                                                         Implied Covenant of Good Faith and Fair Dealing).


                               16.       Plaintiff re-alleges and incorporates herein by reference, in this, her


                       Second Claim for Relief, each and every allegation set forth in paragraphs 1


                       through 14 above, as if the said paragraphs were expressly reiterated, in this, her


                       Second Claim for Relief.


                               17. There exists, in every contract of employment entered into in the


                       State of Alaska, an implied covenant of good faith and fair dealing.


                               18. Under the implied covenant of good faith and fair dealing, an employer


                        may not terminate an at-will employee, such as plaintiff was, for reasons


                        antithetical to the implied covenant.           The "objective prong" of the implied


                        covenant can be breached by the conduct of the employer which violates public


                        policy, or which fails to act in a manner that a reasonable person would regard


                        as fair.


     u                             19.       The   defendant's   conduct/    in   terminating   plaintiff's   at-will
                 ?
                 in
     &
     W        _ o
                 «r>
                        employment,           under the circumstances above-described, (a) violated public
     H    §   s2
              jc tS

     O    < M £         policy and, (b), in addition, was conduct that a reasonable person would regard
     k £ -a <
     2
     ^
          IS
       18 so            as unfair.
.   . O .< M I £
     £        -3 S .
                r-
                cs

                P
                o
                Ch      Waetjen v. Sysco Seattle, Inc.
                        3AN-20-05682 CI
                        Second Amended Civil Complaint                            EXHIBIT A
                       Case
                        Page 3:20-cv-00124-SLG
                             6 of 9            Document 2-1 Filed 06/02/20 Page Page
                                                                                27 of 27
                                                                                      44 of 44
                           20. For either or both of the reasons set forth in the preceding paragraph,


                   the. defendant, in terminating plaintiffs employment, violated the implied


                   covenant of good faith and fair dealing in force in Alaska.


                                    PART FOUR. Claim Under the Americans With Disabilities Act.


                           21.     Plaintiff re-alleges each and every allegation set forth above in


                   paragraphs 1 through 20, as if the same were expressly restated in this, her


                   Third Claim for Relief.


                           22.      Plaintiff,   at all times    relevant,   has suffered from    peripheral


                    neuropathy, which causes her intermittent numbness and pain in her hands,


                    legs, and feet. Peripheral neuropathy is a disability within the meaning of the


                    Americans with Disabilities Act.


                            23. In seeking to work in a first-floor office location, instead of in a higher


                    floor, plaintiff was seeking a reasonable accommodation.              In refusing to make


                    the    particularrequested          accommodation,       and   then    terminating   her
u
              ?
              fe    employment, and in failing to engage in an interactive process, the defendant-
so            m

w       _ s
a     s os® 3
                    employer violated the plaintiffs rights to reasonable accommodation under the
iO ^i. < _3 £
        <?\
            ^




is                  Americans with Disabilities Act.
tj 6 v> 8,33




e
(U
              <N
W
CO            P
              o
o             as
!-9                 Waetjen v. Sysco Seattle, Inc.
                    3AN 20-05682 CI
                    Second Amended Civil Complaint      .                               EXHIBIT A
                   Case
                    Page 3:20-cv-00124-SLG
                         7 of 9                      Document 2-1 Filed 06/02/20 Page Page
                                                                                      28 of 28
                                                                                            44 of 44
                                  24.    Plaintiff is entitled to recover damages for past, present and future


                          lost earnings-, and for emotional distress, under the Americans With Disabilities


                          Act (as well as because of her other claims for relief pled or referenced above.


                                        PART FIVE: Claim under Alaska Human Rights Commission.


                                  25.     Plaintiff re-alleges, and incorporates by reference, each and every


                          allegation set forth above, as if the same were expressly reiterated herein, in


                          this, her Fourth Claim for Relief.


                                  26.     It is the public policy of Alaska, as made manifest by AS 18.80.200(b)


                          "to encourage physically. . . disabled persons to participate fully in the social and


                          economic life of the state and to engage in remunerative employment."


                                  27. Under AS 18.80.220(a)(4) it is unlawful for an employer "to discharge,


                          Expel, or otherwise discriminate against a person because the person has


                          opposed any practices forbidden under AS 18.80.200 - 18.80. 280 [the Alaska


                           Human Rights Act] or because the person has filed a complaint, testified or
 u
                ?
                ClH
 *1
                in
                          assisted in a proceeding under this chapter."

           >n   ^

ii                                28.     Both in failing to provide the reasonable accommodation sought by

£ s.1|a                   the plaintiff, a disabled person, and in terminating her employment shortly after
3 is h
xjy   —'   e    ^         she complained to the "HR" director about the defendant's refusal to provide
H '                   .
P*              t-
                <N
W
CO              P
O               o
                ch
•"5                       Waetjen v. Sysco Seattle, Inc.
                          3AN 20-05682 CI
                          Second Amended Civil Complaint   .
                                                                                    EXHIBIT A
                          Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page Page
                          Page 8 of 9
                                                                                  29 of 29
                                                                                        44 of 44
                  the requested reasonable accommodation, the defendant behaved in a manner


                  contrary to, and inconsistent with, the Alaska Human Rights Act, and so caused


                  the plaintiff to suffer economic damages       and emotional distress.


                          29. Plaintiffs economic damages and emotional distress are continuing in


                  nature, and their nature and extent will be proved at trial.


                          WHEREFORE, plaintiff prays for the recovery of damages from the


                  defendant, (a) for her loss of past, present, and future income, and (b) for her


                  past, present and future emotional distress, and (c) for the recovery of her costs


                  and attorney fees incurred in this action, and (d) for such other, further or


                  different relief as the Court or Jury may find just and proper.


                          DATED at Anchorage, Alaska, this            th day of May, 2020.




                                                       Jod^P. Josepfison
                                                       Alaska Bar number 6102018
                                                       Josephson Law Offices, LLC
                                                       912 West 6th Avenue
    0                                                  Anchorage^ Alaska 99501
             ?
<   J                                                  Tel. (907) 276-0151
    </f
    U    oS?
                                                       Facsimile (907) 276-0155
    S    3 ° £
    R £ g 2> cs                                        joepjosephson@gmail.com
    R <5 >; ^ o
    O H < 3 £

    % i^-~
    5 1 « 15
  0 < w M £
- o

    1
    R        r-
             ot
    E
    CO      P
            o
    S       Os
                  Waetjen v. Sysco Seattle, Inc.
                  3AN 20-05682 CI
                  Second Amended Civil Complaint   .
                                                                             EXHIBIT A
                        3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page Page
                   Page 9 of 9
                  Case                                                     30 of 30
                                                                                 44 of 44
                             IN THE SUPERIOR COURT FOR THE STATE OF ALASKA


                                       THIRD JUDICIAL DISTRICT AT ANCHORAGE



                    MICHELE WAETJEN,                  )
                                                      )
                          Plaintiff,                  )
                                                      )
                     v.                               )
                                                      )
                    SYSCO ALASKA, INC.,               )
                    an Alaska corporation,            )
                                                      )
                          Defendant.                  )        Case No. 3AN-20-05682 CIV.




                                               CERTIFICATE OF SERVICE


                          This is to certify that on this 15th day of May, 2020, 1 caused to be served, a true

                    and correct copy of the following documents:


                          1 . Motion for Leave to Amend Complaint;
                          2. [PROPOSED] Order Granting Motion for Leave to Amend Complaint;
                          3. Second Amended Civil Complaint; and this
                          4. Certificate of Service.


                    These documents were sent by US Mail to:


                    Douglas Parker, Esq.
              -g-   Littler Mendelson
 .J
   ^                500 L Street, Suite 520
  ^           2     Anchorage, AK 99501

 i
 O d ^ -3 O
       « s <8 a,          DATED at Anchorage, Alaska, this 15th day of May, 2020.

 3 § &§>£
. 5
  GO    £ S £
 s
 Ph
        *<2
          o
            .                                                Evon O'Connor, Legal Assistant for
             <N
 cc          f?
                                                             Josephson Law Offices, LLC
             o




                                                                              EXHIBIT A
                    Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page Page
                                                                            31 of 31
                                                                                  44 of 44
                     IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                          THIRD JUDICIAL DISTRICT AT ANCHORAGE

 Michele Waetjen
                                Plaintiff(s),                   CASE NO: 3AN-20-05682CI
 vs.



 Sysco Alaska Inc
                                Defendant(s)                     INITIAL PRETRIAL ORDER


Pursuant to the Uniform Pretrial Order Administrative Order 3AO-03-04 (Amended), and
Administrative Order 3AO-09-14, this Court hereby issues the Initial Pretrial Order in
this case.


                                  Routine Pretrial Order
The parties shall discuss among themselves possible trial dates and the expected
length of trial. Within 15 days after distribution of the Initial Pretrial Order, the parties
shall jointly submit a list of three trial dates that are each approximately 12 months from
the date of the Initial Pretrial Order. The submission to the Court should also state the
approximate number of trial days the parties believe will be required. A Routine Pretrial
Order will be issued based on the parties' report in accordance with the Uniform Pretrial
Order.


                                                Initial Disclosures
Unless an earlier date is or has been agreed to by the parties, initial disclosures
required under Alaska Civil Rule 26(a)(1) shall be served not later than 30 days after
distribution of the Initial Pretrial Order.


                                      Alternative Dispute Resolution
Not later than 45 days after distribution of the Initial Pretrial Order, each attorney will
discuss with his or her client(s) the possibility of settling this case (or portions of the
case) through mediation, conference, arbitration, or other alternative to litigation. Not
later than 60 days from the date of this order, the parties or their attorneys shall meet to
discuss whether some form of alternative dispute resolution can be agreed on.
Whenever practical, the parties are encouraged to meet in person instead,of by phone.


         5/28/2020                                                                 in
       Effective Date                                    Andrew Guidi
                                                         Superior Court Judge

I certify that on   5/28/2020
a copy of this order was mailed or delivered to:
       Joseph P Josephson
       Douglas S Parker



CMcNeese, Administrative Assistant




CIV208Anch(cv) (12/09)                                                  EXHIBIT A
Initial Pretrial Order - Anchorage
                                                                     Page4432 of 44
            Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 32 of
                                            IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                                                    THIRD JUDICIAL DISTRICT AT ANCHORAGE

                          MICHELE WAETJEN,
                                          Plaintiff,
                                  v.
                          SYSCO ALASKA, INC.
                          an Alaska Corporation,                                       Case No. 3AN-20-05682 CI
                                          Defendant.


                                                                 ENTRY OF APPEARANCE

                                  COMES NOW Littler Mendelson by and through the undersigned attorney and

                          without waiving any defense of lack of jurisdiction, improper venue, or any other defense

                          available to the defendant, hereby enters its appearance in the above-entitled action on behalf

                          of defendant Sysco Alaska, Inc.

                                  Littler Mendelson requests that all pleadings and correspondence intended for this

                          named defendant be served on Douglas S. Parker, Littler Mendelson, 500 L Street, Suite 201,
LITTLER MENDELSON
500 L Street, Suite 201
 Anchorage, AK 99501

   Fax: 907.561.1215
   Tel: 907.561.1214




                          Anchorage, Alaska 99501, Email address: dparker@littler.com, Phone: (907) 561.1214 or

                          503.889.8873.

                                Dated this 28th day of May, 2020.

                                                                      LITTLER MENDELSON
                                                                      Attorneys for Defendant Sysco Alaska, Inc.


                                                                By:     s/ Douglas S. Parker
                                                                      Douglas S. Parker
                                                                      Alaska Bar 8311168




                          Entry of Appearance
                          Waetjen v. Sysco Alaska, Inc.; 3AN-20-05682 CI                       Page 1Aof 2
                                                                                          EXHIBIT
                                                                                       Page
                              Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 33 of 4433 of 44
                                        CERTIFICATE OF SERVICE

                          I hereby certify this 28th day of May, 2020, that I
                          caused a true and correct copy of the foregoing to be
                          served by email on the following:

                          Joe Josephson
                          joepjosephson@gmail.com



                          s/ Nancy Kruse
                          Nancy Kruse
                          Legal Assistant

                          4821-0114-5018.2
LITTLER MENDELSON
500 L Street, Suite 201
 Anchorage, AK 99501

   Fax: 907.561.1215
   Tel: 907.561.1214




                          Entry of Appearance
                          Waetjen v. Sysco Alaska, Inc.; 3AN-20-05682 CI                        Page 2Aof 2
                                                                                           EXHIBIT
                                                                                        Page
                               Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 34 of 4434 of 44
                IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                       THIRD JUDICIAL DISTRICT AT ANCHORAGE

MICHELE WAETJEN,
              Plaintiff,
      v.
SYSCO SEATTLE, INC.
an Alaska Corporation,                              Case No. 3AN-20-05682 CI
              Defendant.


                           ANSWER AND AFFIRMATIVE DEFENSES

      COMES NOW, defendant, Sysco Seattle, Inc., (“Sysco”) by and through its counsel

Littler Mendelson and answers and affirmatively defends against the Second Amended

Complaint by Plaintiff Michele Waetjen (“Plaintiff”) by admitting, denying and alleging as

follows:

             PART ONE. General Allegations Applicable to Each Claim for Relief.

      1.      Sysco admits the allegations in paragraph 1 of the Complaint that Plaintiff

worked in an accounts payable function for Sysco Seattle, Inc. and a predecessor entity in

Anchorage and denies each and every other allegation in that paragraph.

      2.      Sysco admits the allegations in paragraph 2 of the Complaint that it is a

corporation with offices in Anchorage, and denies each and every other allegation in that

paragraph.

      3.      Sysco admits the allegations in paragraph 3 of the Complaint.




                                                               EXHIBIT A
                                                            Page4435 of 44
   Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 35 of
       4.     Sysco admits the allegations in paragraph 4 of the Complaint that Plaintiff was

informed by her supervisor that her position was being eliminated and denies each and every

other allegation in that paragraph.

       5.     Sysco denies the allegations in paragraph 5 of the Complaint.

       6.     Sysco denies the allegations in paragraph 6 of the Complaint.

       7.     Sysco denies the allegations in paragraph 7 of the Complaint.

       8.     Sysco admits the allegation in paragraph 8 of the Complaint that Plaintiff

sought to remain in a downstairs work location and denies each and every other allegation in

that paragraph.

       9.     Sysco denies the allegations in paragraph 9 of the Complaint.

       10.    Sysco denies the allegations in paragraph 10 of the Complaint.

       11.    Sysco admits the allegations in paragraph 11 of the Complaint that Plaintiff

previously performed accounts payable duties on the first floor and denies each and every

other allegation in that paragraph.

              PART TWO.               Plaintiff’s Second Claim for Relief (Retaliation).

       12.    Defendant's responses to paragraphs 1 through 11 of the Plaintiff's Second

Amended Complaint are re-alleged and incorporated herein.

       13.    Sysco denies the factual allegations in paragraph 13 of the Complaint that

Plaintiff was terminated for retaliatory reasons or that she made a good faith report to the HR

Director. Other allegations in paragraph 13 of the Complaint are statements of law and not




                                                               EXHIBIT A
                                                            Page4436 of 44
   Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 36 of
fact, for which no response is necessary. Defendant denies each and every other allegation

in paragraph 13 of the Complaint.

       14.    Sysco denies the factual allegations in paragraph 14 of the Complaint that it

engaged in retaliation towards Plaintiff. Other allegations in paragraph 14 of the Complaint

are statements of law and not fact, for which no response is necessary. Defendant denies

each and every other allegation in paragraph 14 of the Complaint.

       15.    Sysco denies the allegations in paragraph 15 of the Complaint.

       PART THREE.          Plaintiff’s Second Claim for Relief (Breach of the Implied
                            Covenant of Good Faith and Fair Dealing).

       16.    Defendant's responses to paragraphs 12 through 15 of the Plaintiff's Second

Amended Complaint are re-alleged and incorporated herein.

       17.    The allegation in paragraph 17 of the Complaint is a statement of law and not

fact, for which no response is necessary.

       18.    The allegation in paragraph 18 of the Complaint is a statement of law and not

fact, for which no response is necessary.

       19.    Sysco denies the allegations in paragraph 19 of the Complaint.

       20.    Sysco denies the allegations in paragraph 20 of the Complaint.

              PART FOUR. Claim Under the Americans With Disabilities Act.

       21.    Defendant's responses to paragraphs 16 through 20 of the Plaintiff's Second

Amended Complaint are re-alleged and incorporated herein.

       22.    Sysco lack information and belief as to the allegations in paragraph 22 of the

Complaint concerning Plaintiff’s alleged medical condition and therefore denies them.

                                                               EXHIBIT A
                                                            Page4437 of 44
   Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 37 of
       23.    Sysco denies the allegations in paragraph 23 of the Complaint.

       24.    Sysco denies the allegations in paragraph 24 of the Complaint.

              PART FIVE. Claim Under Alaska Human Rights Commission.

       25.    Defendant's responses to paragraphs 21 through 24 of the Plaintiff's Second

Amended Complaint are re-alleged and incorporated herein.

       26.    The allegation in paragraph 26 of the Complaint is a statement of law and not

fact, for which no response is necessary.

       27.    The allegation in paragraph 27 of the Complaint is a statement of law and not

fact, for which no response is necessary.

       28.    Sysco denies the allegations in paragraph 28 of the Complaint.

       29.    Sysco denies the allegations in paragraph 29 of the Complaint.

                                     AFFIRMATIVE DEFENSES

       1.     Plaintiff’s claims are barred in whole or in part by her failure to state a claim

for which relief might be granted.

       2.     Plaintiff’s claims are barred in whole or in part by Sysco’s good faith effort to

provide employment free from discrimination, retaliation and interference, and to comply

with all applicable laws

       3.     All treatment of Plaintiff was in good faith and based on legitimate, non-

retaliatory reasons unrelated to any complaint, request for accommodation, or opposition of

any kind. Even if Sysco had been motivated, in part, by any alleged unlawful retaliatory




                                                               EXHIBIT A
                                                            Page4438 of 44
   Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 38 of
intent (which it denies), Plaintiff’s claims fail nonetheless because Sysco would have treated

Plaintiff in the same manner irrespective of any alleged unlawful consideration.

       4.       Plaintiff’s claims fail because she cannot establish a prima facie case for her

claims.

       5.       Plaintiff’s claims fail because she cannot establish that the stated reason(s) for

her termination from employment are a pretext.

       6.       Plaintiff’s claims are barred, in whole or in part, by the doctrines of estoppel,

waiver, laches and unclean hands.

       7.       Plaintiff is not a qualified individual with a disability within the meaning of

state law.

       8.       Plaintiff could not perform the essential functions of her job with or without a

reasonable accommodation.

       9.       Plaintiff is not substantially limited in any major life activity.

       10.      Sysco did not refuse to provide Plaintiff any reasonable accommodations to

perform the essential functions of her job.

       11.      Sysco made reasonable, good faith efforts to accommodate Plaintiff’s medical

condition(s).

       12.      Sysco’s actions were neither willful nor in disregard of Plaintiff’s rights.

       13.      Certain of Plaintiff’s claims are barred because she failed to exhaust her

administrative remedies.




                                                                EXHIBIT A
                                                             Page4439 of 44
    Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 39 of
       14.    Plaintiff’s claims are barred in whole or in part by applicable statutes of

limitation.

       15.    Plaintiff’s claims are barred in whole or in part because her position was

eliminated for legitimate business reasons.

       16.    Plaintiff’s claims are barred in whole or in part by her failure to make

reasonable efforts to mitigate her damages, if any.

       17.    Sysco reserves the right to assert additional defenses of which it becomes

aware and/or are clarified by Plaintiff during the course of the litigation.

       WHEREFORE, Defendant respectfully requests the following relief:

       A.     That Plaintiff be awarded no relief and that her Second Amended Complaint be

dismissed in its entirety with prejudice;

       B.     That Sysco be awarded all costs and reasonable attorneys’ fees incurred in

defense against Plaintiff’s claims; and

       C.     For such further relief as the Court deems just and proper.

     Dated this 29th day of May, 2020.

                                      LITTLER MENDELSON
                                      Attorneys for Defendant Sysco Seattle, Inc.


                                By:     s/ Douglas S. Parker
                                      Douglas S. Parker
                                      Alaska Bar 8311168




                                                                EXHIBIT A
                                                             Page4440 of 44
    Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 40 of
              CERTIFICATE OF SERVICE

I hereby certify this 29th day of May, 2020, that I
caused a true and correct copy of the foregoing to be
served by email on the following:

Joe Josephson
joepjosephson@gmail.com



s/ Nancy Kruse
Nancy Kruse
Legal Assistant


4820-6772-9597.1 063236.1286




                                                                 EXHIBIT A
                                                              Page4441 of 44
     Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 41 of
                IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                       THIRD JUDICIAL DISTRICT AT ANCHORAGE

MICHELE WAETJEN,
              Plaintiff,
       v.
SYSCO SEATTLE, INC.
an Alaska Corporation,                                 Case No. 3AN-20-05682 CI
              Defendant.


                           CORRECTED ENTRY OF APPEARANCE

       COMES NOW Littler Mendelson by and through the undersigned attorney and

without waiving any defense of lack of jurisdiction, improper venue, or any other defense

available to the defendant, hereby enters its appearance in the above-entitled action on behalf

of defendant Sysco Seattle, Inc.

       Littler Mendelson requests that all pleadings and correspondence intended for this

named defendant be served on Douglas S. Parker, Littler Mendelson, 500 L Street, Suite 201,

Anchorage, Alaska 99501, Email address: dparker@littler.com, Phone: (907) 561.1214 or

503.889.8873.

     Dated this 29th day of May, 2020.

                                      LITTLER MENDELSON
                                      Attorneys for Defendant Sysco Seattle, Inc.


                                By:     s/ Douglas S. Parker
                                      Douglas S. Parker
                                      Alaska Bar 8311168




                                                               EXHIBIT A
                                                            Page4442 of 44
   Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 42 of
              CERTIFICATE OF SERVICE

I hereby certify this 29th day of May, 2020, that I
caused a true and correct copy of the foregoing to be
served by email on the following:

Joe Josephson
joepjosephson@gmail.com



s/ Nancy Kruse
Nancy Kruse
Legal Assistant

4822-7187-4237.1 063236.1286




                                                                 EXHIBIT A
                                                              Page4443 of 44
     Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 43 of
                     IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

                               THIRD JUDICIAL DISTRICT AT ANCHORAGE

MICHELE WAETJEN,
                   Plaintiff,
         v.
SYSCO SEATTLE, INC.
an Alaska Corporation,                                       Case No. 3AN-20-05682 CI
                   Defendant.


                                   NON-OPPOSITION TO PLAINTIFF’S
                               MOTION FOR LEAVE TO AMEND COMPLAINT

         Defendant, Sysco Seattle, Inc., and files its non-opposition to Plaintiff’s Motion for

Leave to Amend Complaint filed on May 15, 2020.

       Dated this 29th day of May, 2020.

                                            LITTLER MENDELSON
                                            Attorneys for Defendant Sysco Seattle, Inc.


                                      By:     s/ Douglas S. Parker
                                            Douglas S. Parker
                                            Alaska Bar 8311168

              CERTIFICATE OF SERVICE

I hereby certify this 29th day of May, 2020, that I
caused a true and correct copy of the foregoing to be
served by email on the following:

Joe Josephson
joepjosephson@gmail.com

s/ Nancy Kruse
Nancy Kruse
Legal Assistant

4849-1297-5549.1 063236.1286




                                                                 EXHIBIT A
                                                              Page4444 of 44
     Case 3:20-cv-00124-SLG Document 2-1 Filed 06/02/20 Page 44 of
